Citation Nr: 0513756	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
residuals of a shell fragment wound of the right hip and 
right leg.

2.  Entitlement to service connection for a left hip and left 
leg condition, to include as secondary to service-connected 
residuals of a shell fragment wound of the right hip and 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1966 to April 
1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The competent medical evidence shows that a chronic low 
back disorder, diagnosed as degenerative arthritis of the 
lumbar spine, and characterized by pain, weakness, stiffness, 
fatigability, was first manifested many years post service 
and is not linked to the veteran's military service; however, 
it is shown to have been aggravated by service-connected 
residuals of a shell fragment wound of the right hip and 
right leg.

2.  The competent medical evidence of record does not show a 
current diagnosis of a left hip and left leg disorder.


CONCLUSIONS OF LAW

1.  A low back disorder is proximately due to the 
service-connected residuals of a shell fragment wound of the 
right hip and right leg.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2004).

2.  A left hip and left leg disorder was not incurred in or 
aggravated by active military duty and is not the proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VCAA notice letters dated in 
June 2001 and February 2004 were sent to the veteran 
informing him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the 


need for a VA examination, and one was accorded him in 
November 2001 and October 2004.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in a statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In August 1980, service connection was granted for shell 
fragment wound scars of the right hip and right thigh, as 
well as for residuals of a shell fragment wound to muscle 
group XI, posterior and lateral crural muscles, and muscles 
of the calf, on the right side, effective in May 1980.



Service connection for a low back condition, to include as 
secondary to service-connected residuals of a shell fragment 
wound of the right hip and right leg.

Generally, in order to establish service connection for a 
claimed disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

There is no evidence associated with the claims file to 
indicate that the veteran's low back condition was incurred 
in, or aggravated by, service; nor does the veteran claim 
that the low back condition was incurred in or aggravated by 
service.  As such, service connection for the low back 
condition cannot be granted on a direct basis.  Nor can 
arthritis of the lumbar spine be granted service connection 
on a presumptive basis.  Although medical evidence suggests 
that mild degenerative 


changes of the spine were diagnosed in 2001, this was not 
shown within one year subsequent to service discharge.

In this case, the veteran contends that his low back 
condition is caused by the additional strain incurred by 
overcompensating for the service-connected residuals of a 
shell fragment wound of the right hip and right leg.  In this 
regard, service connection may also be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists; 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).

The private medical evidence of record indicates that the 
veteran sought treatment from his private physician for low 
back pain no fewer than 20 times between April 1987 and June 
2001.  The medical evidence of record indicates that the 
veteran first complained of low back pain in April 1987.  
Throughout this time, the veteran's low back pain was 
attributed to muscle strain caused by undocumented factors, 
muscle strain caused by his work as a mechanic in a coal 
mine, and to a car accident that occurred in October 1991, in 
which the veteran was not wearing his seatbelt.  In April 
1987, the veteran underwent a series of x-rays of the low 
back, which revealed well maintained and normally aligned 
vertebral bodies and disc spaces.  The veteran's lumbar spine 
was observed to be normal.  The veteran's low back pain was 
diagnosed as "lumbar sprain and strain" in June 2001.  
Following examination in June 2001, the veteran's private 
physician noted that there had been no recent musculoskeletal 
injuries, and stated, "I told [the veteran] that I believe 
that his back problems are directly or indirectly related to 
the [right] leg injury."



Upon VA examination in November 2001, the veteran reported 
lumbar pain for approximately twenty years, with worsening 
pain for the last ten years.  The veteran described the 
intermittent pain in his lumbar spine as "a dull ache" and 
as a "three out of ten."  The veteran reported flare-ups 
causing pain severity of a "six out of ten" occurring two 
to three days per week.  Precipitating factors included 
walking and sitting.  He reported weakness, stiffness, 
fatigability, and a lack of endurance.  The veteran also 
complained of muscle spasms to the lumbar area.  The veteran 
reported that rest, and alternating heat and ice created a 
"good response," as did massage.  The veteran denied the 
use of crutches, braces, a cane, or corrective shoes.  He 
denied surgery and injury to the lumbar back.

Upon physical examination, the veteran was observed to walk 
with a limp, a "very slight forward flexion of 10 degrees."  
Musculature over the back was smooth and without spasm.  Per 
the veteran, there was "mild tenderness" over the 
paraspinal area.  Sensation was intact to both lower 
extremities.  Range of motion was recorded as zero to 65 
degrees of forward flexion, lacking 30 degrees, and with pain 
at 50 degrees.  Extension backwards was recorded at zero to 
25 degrees, lacking 10 degrees, and with pain at 20 degrees.  
Lateral flexion was zero to 30 degrees, lacking 10 degrees, 
and with pain at 20 degrees to the right.  Lateral flexion 
was zero to 25 degrees, lacking 15 degrees, and with pain at 
20 degrees to the left.  Rotation to the right was zero to 30 
degrees, lacking 5 degrees, and with pain at 30 degrees.  
Rotation to the left was zero to 35 degrees with pain at 35 
degrees, and was observed to be within normal limits.

X-rays of the lumbar spine revealed "mild degenerative disc 
disease change of the lumbosacral spines."  The veteran's 
low back condition was diagnosed as "mild [degenerative disc 
disease] of the lumbar spine."  The examiner opined, "It is 
the opinion of this examiner that due to no significant 
[degenerative joint disease] of either hips, [I] do not feel 
as though the retention of foreign body [in the right hip] 
has resulted in [degenerative disc disease] of lumbar 
spine."  The examiner further stated that the veteran's low 
back condition was attributed to degenerative changes due to 
normal "wear and tear during the aging process."

In accordance with an August 2003 Board remand order, the 
veteran was provided with another VA examination in October 
2004.  At the examination, the veteran reported that he had 
worked as a mechanic in a coalmine from 1972 to approximately 
2004.  He reported doing engine and machinery repair and 
indicated that he "was in high coal up to 7 feet."  He 
reported beginning to seek treatment for his low back pain in 
1974.

The veteran complained of low back pain that extended into 
both gluteal areas, and "occasionally" extended into the 
legs to the mid-thighs.  The veteran reported that this was 
precipitated by bending over and standing for long periods of 
time, after which he noticed increased stiffness and a loss 
of motion in the lumbar spine.  The veteran reported 
receiving osteopathic manipulations "at intervals," and 
taking a prescription pain medication twice a day.  He also 
reported that rest would alleviate the increased symptoms.  
The veteran denied the use of crutches, a brace, or a cane, 
as well as surgery of the back.  He denied dislocation and 
subluxation.  The veteran also reported a history of 
rheumatoid arthritis in 1971, which was treated by six 
courses of chemotherapy.  The veteran reported "some mild 
generalized joint pain ever since."

Upon physical examination, the veteran was observed to walk 
with "some deliberation."  Examination of the veteran's 
lower extremities, including hips, revealed no limitation on 
range of motion; however, upon range of motion in the hips, 
the veteran complained of back pain.  The veteran's lumbar 
spine range of motion was recorded at 42 degrees of flexion, 
with a slight decrease after repetition.  Extension was 
recorded at 10 degrees, also with slight decrease after 
repetition.  The veteran's "tilting" was 10 degrees to the 
left and 20 degrees to the right.  The veteran reported pain 
with all of the movements.  The examiner noted, "[The 
veteran] had particularly a lot of pain when he bent over 40 
degrees and then tried to straighten back up."  The veteran 
reported pain in his back on straight leg raise.  Likewise, 
there was back pain when each leg was elevated 20 degrees 
from the 


supine position.  Upon x-ray examination of the lower 
extremities and pelvis, the examiner noted that he could also 
see two lumbar spine joints.  The examiner reported, "The 
two lumbar spine joints I could see on [anterior-posterior] 
and pelvis, L4-5 and L5-S1 looked fine on [anterior-
posterior] view."

Finally, the examiner diagnosed the veteran's low back 
condition as "degenerative arthritis of the lumbar spine 
manifested by some loss of motion and back pain which extends 
into the gluteal area and upper thighs."  The examiner 
opined, "It is my opinion that the [veteran's] back 
difficulty is mostly due to the fact that he has been working 
in the coal mine 32 years.  Therefore I would not say that 
the back pain is caused by the schrapnel [sic] wounds."  
However, the examiner also stated:

[The veteran] does have a history of 
limping on the right leg ever since the 
schrapnel [sic] wounds and I would, 
therefore, say that the back disorder 
that he developed [as] a result of the 
coal mine work was aggravated during the 
years because of the fact that he limped 
on the right leg.  Therefore, it is my 
opinion that the back disorder is not 
caused by the [veteran's] schrapnel [sic] 
wound but was aggravated by the schrapnel 
[sic] wounds because of the fact that he 
limped on the right leg.  The reason he 
limped on the right leg is because the 
schrapnel [sic] wound went into the 
gluteus maximus muscle on the right side 
and this would cause some fatigability of 
that muscle after prolonged standing and 
walking which would cause him to limp 
particularly towards the end of the day.  
This in turn could conceivably aggravate 
the [veteran's] back pain.

When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the 


degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Therefore, any additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Id.  The VA examiner 
concluded that the veteran's back disorder was not caused by 
a service-connected disorder but found that his nonservice-
connected back disorder was aggravated by his 
service-connected residuals of a shell fragment wound of the 
right hip and right leg.  Accordingly, service connection for 
a low back disorder, secondary to service-connected residuals 
of a shell fragment wound of the right hip and right leg is 
warranted.

Service connection for a left hip and left leg condition, to 
include as secondary to service-connected residuals of a 
shell fragment wound of the right hip and right leg.

There is no evidence associated with the claims file 
indicating that a left hip and leg disorder was incurred in 
or aggravated by service; nor does the veteran claim that the 
left hip and leg condition was incurred in or aggravated by 
service.  In this case, the veteran contends that a left hip 
and left leg condition is caused by the additional strain 
incurred by overcompensating for the service-connected 
residuals of a shell fragment wound of the right hip and 
right leg.  In this regard, the veteran is competent to speak 
to his symptoms, their duration, and their severity.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).  However, he has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion therefore, does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
Vet. App. 195, 201 (1996); Espiritu, 2 Vet. App. at 494-95.

The private medical evidence of record indicates that the 
veteran sought treatment from his private physician for left 
hip and leg pain twice between August 1995 and June 2001.  
The private treatment note from August 1995 indicates that 
the veteran 


complained of left hip pain, but it is unclear what, if any, 
treatment plan was followed.  In June 2001, private treatment 
records report that the hips showed no tenderness, no 
crepitations, no swelling, and were observed to have full 
range of motion.  No diagnosis of a left lower extremity 
disorder was made.

Upon VA examination in November 2001, the veteran reported 
intermittent pain in the left hip due to shifting weight of 
the right leg.  The veteran described the pain in the left 
hip as "an aching pain."  The veteran reported 
fatigability, but denied swelling, heat, redness, locking, 
giving way, stiffness, or weakness.  He reported taking a 
prescription pain killer for both his right and left hip and 
leg pain.  The veteran indicated that his pain level on the 
left side was a "one to two out of ten," but stated that 
during frequent flare-ups, the pain would increase to "three 
to four out of ten."

Upon physical examination, the veteran's hips were without 
heat, redness, or swelling, and appeared symmetrical.  
Strength was four out of five on both lower extremities.  
Extension of the left hip was zero to 20 degrees, lacking 10 
degrees, and with pain at 20 degrees.  Details of hip flexion 
on the left was not recorded in total, however, the examiner 
noted that the veteran had pain at 90 degrees of flexion 
bilaterally.  Bilateral hip abduction was zero to 30 degrees, 
lacking 15 degrees bilaterally, and with pain at 30 degrees.  
After repetition, range of motion was reevaluated and 
extension bilaterally was zero to 20 degrees, lacking 10 
degrees.  There were no additional losses observed.  The 
examiner found that the pain with the range of motion of the 
hips was not in the hips, but was actually in the lumbar 
spine.  Upon x-rays of the left hip, the examiner noted that 
there was no evidence of fracture or dislocation.  The left 
hip joint was unremarkable, and the left hip was revealed to 
have "no significant abnormality."  The diagnosis was 
"Normal left hip by x-ray."

At a VA examination in October 2004, the hips, knees, and 
ankles revealed full range of motion in the joints of all 
three areas.  Upon range of motion testing in the 


hips, the veteran complained of "some back pain."  The 
veteran's calf muscles measured equally, and his knee and 
ankle reflexes were 2+ bilaterally in the sitting position.  
Motor strength in the lower leg was normal.  The veteran 
reported pain in his back on straight leg raise and there was 
back pain when each leg was elevated 20 degrees from the 
supine position.  Straight leg raise was positive for back 
pain, but not for radicular pain down the leg.  Although the 
veteran was observed to walk with "some deliberation," he 
"did not really demonstrate a limp."  X-rays of the lower 
extremities were all within normal limits.  X-rays of the 
veteran's pelvis were also all within normal limits, but for 
a small shrapnel fragment next to the greater trochanter.

Finally, the examiner diagnosed "degenerative arthritis of 
the lumbar spine manifested by some loss of motion and back 
pain which extends into the gluteal area and upper thighs."  
There was no diagnosis of any disability in the veteran's 
left lower extremities.  The examiner indicated that the pain 
the veteran described in his left lower extremities was 
actually symptomatic of the veteran's lumbar spine condition.  
Further, upon careful review of the claims file, at no time 
has a left hip and left leg condition been diagnosed.  
"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

As there is no current diagnosed disability of the veteran's 
left hip and left leg service connection is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder as secondary to 
service-connected residuals of a shell fragment wound of the 
right hip and right leg is granted.

Service connection for a left hip and left leg condition, to 
include as secondary to service-connected residuals of a 
shell fragment wound of the right hip and right leg, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


